19-12417-mew            Doc 39       Filed 08/13/19      Entered 08/13/19 13:30:27                Main Document
                                                        Pg 1 of 4


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                  )       Chapter 11 Case
 In re:                                                           )
                                                                  )
                                                                  )       Case No. 19-12417 (MEW)
     HVI CAT CANYON, INC.,                               )        )
                                                         )        )
                                         Debtor.         )        )
                                                                  )
                 ORDER ESTABLISHING NOTICE AND SERVICE PROCEDURES

           Upon consideration of the motion (“Motion”)1 of the debtor and debtor-in-possession in the

 above-captioned case (“Debtor”) for entry of an order (“Order”), pursuant to section 105 of Title

 11 of the United States Code, 11 U.S.C. §§ 101-1532 (“Bankruptcy Code”), Rules 2002(m), 9007

 and 9036 of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”), and Rule 9074-

 1(c) of the Local Bankruptcy Rules for the Southern District of New York (“Local Rules”),

 establishing certain notice and service procedures in this chapter 11 case; and Notice of

 Presentment of the Motion and exhibit having been served on the parties set forth in the Motion;

 and the Court having determined that: (a) proper and adequate notice of the Motion has been given

 and that no other or further notice is necessary; (b) the relief requested in the Motion is in the best

 interests of Debtor, its estate, its creditors and other parties in interest, and; (c) the factual and legal

 basis set forth in the Motion establishes just cause for the relief granted herein, it is hereby

           ORDERED that the Motion is granted to the extent set forth herein; and it is further

           ORDERED that Debtor is authorized to establish a core service list (“Core Service List”),

 which shall include: (i) the U.S. Trustee (Attn: Serene Nakano, Esq. and Greg Zipes, Esq.); (ii) the

 holders of the twenty (20) largest unsecured claims against Debtor; (iii) the five (5) largest secured

 claimants and their counsel, if known; (iv) the Internal Revenue Service; (v) the Environmental



 1
     Unless otherwise defined herein, capitalized terms shall have the meanings ascribed to them in the Motion.
19-12417-mew        Doc 39     Filed 08/13/19     Entered 08/13/19 13:30:27           Main Document
                                                 Pg 2 of 4


 Protection Agency and similar state environmental agencies for states in which Debtor conducts

 business; (vi) the state attorneys general for states in which Debtor conducts business; (vii) counsel

 to Creditors Committee, if one is appointed; (viii) counsel for any other official committee

 appointed or designated in the chapter 11 case; (ix) the U.S. Attorney’s Office for the Southern

 District of New York; (x) all parties who have timely filed requests for notice under Bankruptcy

 Rule 2002; and (xi) in any case, as otherwise directed by the Court in the future; and it is further

        ORDERED that the proceedings with respect to which notice may be limited to the persons

 and entities listed on the Core Service List does not include the following, which shall be served

 on all parties in interest in this case: (i) notice of the first meeting of creditors pursuant to section

 341 of the Bankruptcy Code; (ii) notice of the time fixed for filing of proofs of claim pursuant to

 Bankruptcy Rule 3003(c); (iii) notice of a motion to sell substantially all of Debtor’s assets; (iv)

 notice of the time fixed for filing objections and the hearing to consider approval of a disclosure

 statement or confirmation of a plan of reorganization; and (v) notice of transmittal of ballots for

 accepting or rejecting a plan of reorganization; and it is further

        ORDERED that any creditor or party in interest that wishes to receive notice other than as

 required by Bankruptcy Rule 2002 and Local Rule 2002 must file a notice of appearance and

 request for service of papers (“Request”) with the Clerk of Court that must include such party’s:

 (a) name, (b) address, (c) client’s name, if applicable, (d) telephone number, (e) facsimile number,

 and (f) electronic mail address (“email”), unless such party files a request to be exempted from

 providing an email address as set forth in this Order; and it is further

        ORDERED that any individual or entity filing a notice of appearance who (a) does not

 maintain and cannot practicably obtain an email address, or (b) is not represented in this chapter

 11 case by an attorney must include in its notice of appearance a certification stating the same, and



                                                    2
19-12417-mew        Doc 39      Filed 08/13/19     Entered 08/13/19 13:30:27        Main Document
                                                  Pg 3 of 4


 notice will be provided to these individuals or entities by U.S. mail, overnight delivery or facsimile

 in Debtor’s sole discretion; and it is further

         ORDERED that service by email may be made on a person who has requested, or is

 deemed to have requested, electronic notice in accordance with Bankruptcy Rule 9026 or the

 Court’s General Order on Electronic Means for Filing, Signing and Verification of Documents,

 M-399, dated May 17, 2010, provided, however, that hard copies of documents or notices shall be

 served in the following circumstances: (i) service of a complaint and summons in an adversary

 proceeding under Bankruptcy Rule 7004, service of a motion commencing a contested matter

 under Bankruptcy Rule 9014(b), or a subpoena issued under Bankruptcy Rule 9016; (ii) notice of

 the meeting of creditors required under Bankruptcy Rule 2002(a)(1); and (iii) service upon an

 agency of the United States, including any offices of the United States Attorney and the United

 States Trustee, or chambers; and it is further

        ORDERED that to extent that a Request fails to contain an email address, such party shall

 not be entitled to additional service of papers, as described herein, until such party files a request

 to be exempted from providing an email address as set forth in this Order. Unless a request to be

 exempted from providing an email address is filed, each party that files a Request shall be deemed

 to have consented to electronic service (i.e., service by email) of all pleadings and documents filed

 in this chapter 11 case; and it is further

        ORDERED that if notice is served by email and other forms of service are not otherwise

 required under the Federal Rules of Bankruptcy Procedure, service of a paper copy of documents

 on interested parties by any other means is not necessary and email service shall satisfy the Court’s

 rules for service; and it is further




                                                    3
19-12417-mew         Doc 39    Filed 08/13/19    Entered 08/13/19 13:30:27           Main Document
                                                Pg 4 of 4


        ORDERED that all documents served electronically pursuant to this Order shall include

 access to an attached file containing the entire document, including the proposed form(s) of order

 and any exhibits, attachments, and other relevant material, in .pdf format, readable by Adobe

 Acrobat or an equivalent program; and it is further

        ORDERED that notwithstanding the foregoing, if a document cannot be annexed to an

 email (because of its size, technical difficulties, or other concerns), Debtor may, in its discretion

 (i) serve the entire document by U.S. mail or overnight mail, including the proposed form(s) of

 order and any exhibits, attachments, and other relevant material, or (ii) email the party being served

 and include a notation that the document has not been annexed and will be mailed if requested;

 and it is further

        ORDERED that upon the completion of noticing of any particular matter, Debtor shall file

 electronically with the Court either an affidavit of service or certificate of service, annexing thereto

 the list of those parties to whom notice was provide and the means by which they were served; and

 it is further

        ORDERED that Debtor may amend the procedures set forth herein from time to time

 throughout this chapter 11 case and shall present such amendments to the Court for approval; and

 it is further

        ORDERED that Debtor is authorized to take all necessary actions to effectuate the relief

 granted pursuant to this Order; and it is further

        ORDERED that the Court shall retain exclusive jurisdiction to hear and determine all

 matters arising from or related to the implementation of this Order.

 Dated: New York, New York
        August 13, 2019
                                         /s Michael E. Wiles                                    .
                                         THE HONORABLE MICHAEL E. WILES
                                         UNITED STATES BANKRUPTCY JUDGE

                                                     4
